Citation Nr: 1443449	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

(The issue of entitlement to an extension of a temporary total evaluation because of treatment for a service-connected cervical spine disability requiring convalescence beyond April 1, 2010 will be addressed in a separate Remand).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran also perfected an appeal of the issue of entitlement to service connection for a lumbar spine disability.  In a March 2013 decision, the RO granted service connection for degenerative disc disease of the lumbar spine.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for a lumbar spine disability is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is associated with the claims file.

By a decision dated in September 2012, the Board denied entitlement to service connection for a right knee disability, and service connection for a left knee disability.  The Veteran appealed these portions of the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's September 2012 decision only to the extent that it denied entitlement to service connection for right and left knee disabilities.  In a June 2013 order, the Court endorsed the JMR and vacated those portions of the September 2012 Board decision.

The Board notes that in January 2014, the Veteran's attorney representative submitted notices of disagreements for various disabilities.  However, the above-named attorney is not the Veteran's representative for these listed issues.  On the contrary, as per his November 2012 VA Form 21-22a, the attorney limited his representation of the Veteran to the issues of entitlement to service connection for degenerative disc disease and strain of the lumbar spine, entitlement to service connection for degenerative joint disease of the right knee, and entitlement to service connection for degenerative joint disease of the left knee.  See 38 C.F.R. § 14.631(f)(2) (2013).  Accordingly, the Board refers these issues to the Agency of Original Jurisdiction (AOJ) for any necessary action.

Documents contained on the Virtual VA paperless claims processing system include treatment records from the Tampa VA Medical Center (VAMC) dated February 2007 to July 2013.  Other documents contained on Virtual VA, and documents on the Veterans Benefits Management System, are duplicative of the evidence of record, or not relevant to the issues currently before the Board.

The Veteran was afforded a December 2011 hearing before the undersigned addressing his claims for service-connection for left and right knee disabilities.  The Board notes that in August 2014, the Veteran's attorney submitted a general written request for a videoconference hearing.  Pursuant to 38 C.F.R. § 20.1507(b)(1) (2013), the Veteran is entitled to one hearing before the Board.  Significantly, while the Board remanded the case in September 2012 for a videohearing, this action was limited to the separate issue of entitlement to an extension of a temporary total rating as the Veteran had yet to testify as to that issue. (The Board has issued a separate Remand addressing his pending request for a hearing in that matter). Therefore, the Board finds an additional hearing is not warranted on the claims for service connection for right and left knee disabilities.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The June 2013 JMR concluded that in the Board's September 2012 denials of entitlement to service connection for right and left knee disabilities, VA failed to satisfy its duty to assist in not attempting to obtain medical records of the Veteran's post-service treatment for his knees at MacDill Air Force Base. 

The Veteran testified at his July 2009 hearing before a Decision Review Officer (DRO) that he received treatment for his knees at MacDill Air Force Base between 1992 and 1994.  At his December 2011 hearing before the Board, the Veteran testified that he received treatment for his knees at MacDill Air Force Base between 1991 and 1992.  In November 2009, the RO requested treatment records dated from 1992 from 1994 from MacDill Air Force Base.  In November 2009, MacDill Air Force base responded that they did not have records for the Veteran, but that as the Veteran had not been seen within the past two years, his records may have been retired to the Active Duty/Retired Members section of the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The evidence of record does not indicate that treatment records for the Veteran from MacDill Air Force Base were ever requested from the NPRC.  On remand, the AOJ should make appropriate efforts to obtain the Veteran's treatment records from MacDill Air Force Based, dated between 1991 and 1994, to include submitting a request to the NPRC.

At the July 2009 DRO hearing, the Veteran also testified that he began receiving VA treatment for his knees in 1992, and that all of his VA treatment has been at the Tampa VAMC and the Lakeland Community Based Outpatient Clinic (CBOC).  See also December 2011 Travel Board hearing testimony.  Although in November 2009 the RO requested the Veteran's treatment records dated from 1992 to 1998 from the Tampa VAMC, the records received in response include progress notes only between March 1998 and July 1998, and various tests dated from December 1992 to July 1998.  The other VA treatment records associated with the evidence of record include progress notes dated from June 1999 to February 2002, January 2003 to March 2008, and February 2007 to July 2013.  Accordingly, it does not appear that all of the Veteran's VA treatment notes are of record.  On remand, the AOJ should obtain all of the Veteran's outstanding treatment records from the Tampa VAMC and Lakeland CBOC from 1992 to the present.

The Veteran's DD 214s indicate the Veteran worked as an aircraft mechanic during all three periods of active duty.  The Veteran's service treatment records confirm that the Veteran complained of, and was treated for, pain in both of his knees multiple times during service.  In February 1981, chondromalacia patella of the left knee was diagnosed.  In February 1972 the Veteran injured his right knee, and in March 1972 it was assessed as a possible tear in the lateral meniscus of the right knee.  The Veteran's right knee was diagnosed with an MCL sprain in May 1988 after a twisting injury. In June 1988, an assessment of the Veteran's reported chronic right knee pain was arthralgias vs. arthritis.  In July 1988, the right knee was assessed as an MCL tear vs. a possible torn medial meniscus.  In his March 1991 Report of Medical History upon retirement, the Veteran reported knee pain off and on.  The Veteran testified at both his DRO and Board hearings that he believes playing basketball during service, and especially the climbing, twisting, and awkward positions he had to assume working as an aircraft mechanic for more than 20 years during service, caused his current knee disabilities, and that he has experienced knee pain and weakness continually since service.

Upon VA examination in January 2009, the VA examiner noted the Veteran's treatment during service on both knees.  However, the VA examiner opined that it was not likely that the Veteran's current left and right knee conditions are related to his military service, because the slight degenerative changes shown on x-ray "are to be expected with normal aging."  The VA examiner did not address the Veteran's contentions, to include that his work as an aircraft mechanic caused or contributed to his current left and right knee disabilities, and that he has continually experienced pain in both knees since service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran should be afforded a new VA examination to address the nature and etiology of his right and left knee disabilities.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include requesting records of treatment at MacDill Air Force Base from 1991 to 1994, to include requesting such records from the NPRC.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all treatment from the Tampa VAMC and Lakeland CBOC from 1992 to the present.  All obtained records should be associated with the claims file.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a new VA examination by an appropriate examiner to determine the nature and etiology of his left and right knee disabilities.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete, detailed history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

After reviewing the claims folder and records, and interviewing and examining the Veteran, the examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disability is related to or caused by the Veteran's service?  

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right knee disability is related to or caused by the Veteran's service?  

For the purposes of the opinions being sought, the examiner should specifically address the Veteran's contentions that his playing basketball, and working as an aircraft mechanic, especially the climbing, twisting, and awkward positions he had to assume, during over 20 years of service are related to or caused his current knee disabilities.  The examiner should also specifically address the Veteran's contentions that he has continually experienced pain and weakness in his knees since service, and that the symptoms have gotten progressively worse over the years, although he did not necessarily complain every time his knees hurt.  See December 2011 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate.

5. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



